Title: To James Madison from Rufus King, 7 April 1802 (Abstract)
From: King, Rufus
To: Madison, James


7 April 1802, London. No. 61. Text of definitive treaty was published in the Moniteur of 26 Mar. In general it “seems to adhere pretty closely to the Preliminaries: in such Articles as have undergone a modification, it is not obvious that the alteration is favourable to the views of this Country. Malta … will be liable to the influence of France.” Unless there is a separate article explaining how the Prince of Orange will be indemnified, the treaty “seems more likely to prove prejudicial than advantageous to this family”; it is said that the French and Dutch signed a convention exempting the Batavian Republic from contributions to such an indemnification. Lord Grenville’s principal objection will be the omission of an acknowledgment of ancient treaties upon which Europe’s public law is based. “He and others are likewise much dissatisfied with the cession of Louisiana to France.” In a conversation with King, Grenville said that “Ceylon, Trinidad, and the Cape, were as nothing in comparison to Louisiana and the Floridas” and added that “Mr. Pitt viewed the cession in the Same light” but knew nothing of it until after the preliminaries were signed. Loan of £25 million has been opened “at the moderate Interest of £3.18.2 per Centum.” Income tax is to be repealed. New taxes to the amount of £4 million are to be levied on malt, hops, and beer, “assessed Taxes,” and imports and exports. “The funds have risen considerably, and there seems to be very little opposition to the new Taxes.” Law respecting countervailing duties was assented to by the king on 24 Mar.; “as it passed in the form of the Bill of which I sent you a copy, it is not necessary that I should send you a copy of the Law.”

 

   
   RC (DNA: RG 59, DD, Great Britain, vol. 10); letterbook copy (NHi: Rufus King Papers, vol. 55). RC 5 pp.; in a clerk’s hand, signed by King; docketed by Brent as received 12 June. Italicized words were written in code; key not found. RC decoded interlinearly by Wagner. The paragraph containing King’s report of his conversation with Grenville about Louisiana is marked “Confidential” in the left margin. Printed in King, Life and Correspondence of Rufus King, 4:97–99.



   
   For the diplomatic wrangling over the Orange indemnity, see Schama, Patriots and Liberators, pp. 451–54.



   
   See King to JM, 18 Feb. 1802 (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (3 vols. to date; Charlottesville, Va., 1986—)., 2:479). JM also received a printed copy of the act empowering the king to suspend countervailing duties, dated 24 Mar. 1802 (2 pp.; with a faintly legible notation written by JM in pencil, the first line of which is obscured: “[…] kept to be laid before Congress” [DNA: RG 59, ML]).


